DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20140016404 herein Kim and Senoo et al 20180012655 herein Senoo in view of Rupley et al. 20140189245 herein Rupley.
Per claim 1, Kim discloses: A method for managing a magnetoresistive memory (MRAM) device, comprising: (fig. 2; MRAM Array) receiving a configuration bit from a write mode configuration register; (¶0116; The control logic and command decoder 14 includes a mode register 15 that provides a plurality of operation options of the MRAM 12. The mode register 15 may program various functions, characteristics, and modes of the MRAM 12. ¶0168; The mode register 15 may be programmed by a mode register set (MRS) command, and by user defined variables. The mode register 15 generates a corresponding mode signal MRS according to a programmed operation mode).
Kim does not specifically disclose: in response to determining the configuration bit is a first value, operating the MRAM device in a NOR emulation mode; and in response to determining the configuration bit is a second value, operating the MRAM device in a persistent memory mode.
However, Senoo discloses: in response to determining the configuration bit is a first value, operating the MRAM device in a NOR emulation mode; (¶0037; the non-volatile semiconductor memory 100 may operate in an operation mode (referred to as a flash mode hereinafter) compatible to a NOR flash memory, or an operation mode (referred to as a RAM mode hereinafter) compatible to a memory adapted for random access and overwriting the memory elements by writing data, the status register 150 stores flag information used for identifying the flash mode and the RAM mode) and in response to determining the configuration bit is a second value, operating the MRAM device in a persistent memory mode (¶0037; the non-volatile semiconductor memory 100 may operate in an operation mode (referred to as a flash mode hereinafter) compatible to a NOR flash memory, or an operation mode (referred to as a RAM mode hereinafter) compatible to a memory adapted for random access and overwriting the memory elements by writing data, the status register 150 stores flag information used for identifying the flash mode and the RAM mode; examiner notes that the persistent mode is defined In the applicants specification as operating in a normal mode or in the non NOR flash mode).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim’s MRAM and Senoo’s MRAM’s operating modes to have compatibility with other types of memories. Senno’s operating modes provides a high level of flexibility  (¶0008).
The combined teachings of Kim and Senoo disclose operating the memory in two modes but do not specifically disclose: wherein operating the MRAM device in the persistent memory mode comprises writing first data to a cache in parallel with writing second data from the cache to one or more memory array banks.
However, Rupley discloses: wherein operating the MRAM device in the persistent memory mode comprises writing first data to a cache in parallel with writing second data from the cache to one or more memory array banks (¶0031; The cache line request may be to fill a line in the L1 cache 200. In block 510, a fill/eviction buffer 230 is allocated for the fill. In block 520, the fill data is loaded into the fill/eviction buffer 230. In block 530, the fill data is transferred to the L1 cache 200. In block 540, the eviction data is transferred into the fill/eviction buffer 230. The fill and eviction steps of blocks 530, 540 are performed in parallel with respect to the fill/eviction buffer 230).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim, Senoo and Rupley because Rupley combined with Kim and Senoo’s MRAM emulation of a NOR flash with Rupley’s parallel fill and eviction ensures that there is enough space to write to the cache. Rupley’s process prevents bottlenecks and improves cache efficiency. (¶0025; Proper configuration and operation of the cache 115, 125 can reduce the latency of memory accesses below the latency of the system memory 135 to a value close to the value of the cache memory).
Per claim 2, Senoo discloses: wherein the first value is zero and the second value is one (¶0037; …the status register 150 stores flag information used for identifying the flash mode and the RAM mode).
Per claim 3, Estakhri discloses: wherein the configuration bit is set according to a user input e (¶0168; The mode register 15 may be programmed by a mode register set (MRS) command, and by user defined variables).
Per claim 4, Kim discloses: wherein operating the MRAM device in the NOR emulation mode comprises operating the MRAM device to emulate a NOR memory device (¶0037; the non-volatile semiconductor memory 100 may operate in an operation mode (referred to as a flash mode hereinafter) compatible to a NOR flash memory, …. the status register 150 stores flag information used for identifying the flash mode and the RAM mode;).
Per claim 5, Senoo discloses: wherein operating the MRAM device to emulate the NOR memory device comprises: 19Attorney Docket No. 080-0411-00000/DES20-05 receiving a write or program command comprising a starting address and a sequence of data bytes; incrementing a counter value for each byte that is written to one or more memory array banks; (¶0072; when the wrap around is returned to the decided word, data of the previous two bytes is set in the latch 210, and the value of the address counter obtained when access of the second byte is ended is consistent with the end column, the end column flag is changed to the H level, and the valid address flag is changed to the L level accordingly) and in response to the counter value reaching a predefined buffer size, wrapping to the starting address and writing the rest of the sequence of data bytes over data previously stored from the starting address (¶0070; Writing of the wrap around sequence refers to continuous writing from a decided start column address of the page buffer to a decided end column address).
Per claim 6, Senoo discloses: wherein operating the MRAM device to emulate the NOR memory device further comprises writing data to the one or more memory array banks while receiving the sequence of data bytes; (fig. 7 and 8; ¶0054 Then, the data of 4 bits held by the latch 210_k is transmitted to the sense amplifier 200, and the sense amplifier 200 sets, resets the selected memory elements according to the writing data, and overwrites the same with the writing data (S140). As a result, as shown in FIG. 8, the data of the written memory elements is "0001", which is a same writing result as that of the flash memory).
Per claim 7, Senoo discloses: wherein the predefined buffer size is 256 bytes (¶0042; the page buffer 190 may hold data of n bits equivalent to a bit number of the memory elements in a row direction (i.e. data of one page); ¶0045; the page buffer 190 is not limited to a page size, and may also hold data with a size different to the page size. Moreover, the page buffer 190 may include a static random access memory (SRAM) suitable for a high-speed operation or a data register; examiner notes that See discloses that the page buffer can be any size which encompasses 256 bytes).  

Per claim 9, Senoo discloses: wherein operating the MRAM device in the NOR emulation mode or the persistent memory mode comprises writing data to a plurality of memory array banks (¶0008; writing the writing data to the memory element selected by the selection part according to the first operation mode or the second operation mode selected by the mode selection part).
Per claim 10, Senoo discloses: wherein operating the MRAM device in the NOR emulation mode or the persistent memory mode comprises writing data to a plurality of memory array banks (¶0008; writing the writing data to the memory element selected by the selection part according to the first operation mode or the second operation mode selected by the mode selection part).
Claim 11-17 and 19-20 are the device claims corresponding to the method claims 1-7 and 9-10 and is rejected under the same reasons set forth in connection with the rejection of claim 1-7 and 9-10.
Response to Arguments
Applicant’s arguments, filed 6/15/22, with respect to the rejection(s) of claim(s) 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rupley’s parallel fill and eviction process.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138